    Case 1:17-cr-00183-TWP-TAB Document 100 Filed 01/21/20 Page 1 of 2 PageID #: 645


;
                                         UNITED STATES DISTRICT (]OT]RT
                                         SOUTHERN DISTRICT OF INDIANA
                                             I\DIANAPOLIS DIVISION

     LTNITED STATES OF AMERICA,                               )
                                                              )
                Plaintiff,                                    )
                                                              )
                                                              )   Causc No.: l: l7-CR-0183-TWP-TAB
                                                              )
     BUSTER HERNANDEZ,                                        )
     (a.k.a. Brian Kil, Brianna Killian, Brian Mil,           )
     Greg Martain, Purge of Maine,                            )
     uygt9@hushmail.com, jare93 02@hushmail. com,             )
     Dtrxl @hushmail.com, Leaked hacks I ,                    )
     Closed Door, Closed Color, Clutter Removed,              )
     Color Rain, Plot Draw, and Invil Cable)                  )
                                                              )
                Defendant.                                    )


                                         STIPULATION OF THE PARTIES

                The United States of America, by counsel, and the Defendant, by and through counsel,

     submit to the Court the following stipulations offact, agreed upon by the parties, to be read to the

     jury   and treated by the   jury   as proved:


                The Govemment has introduced data obtained from records provided by Hushmail

     Communications Canada, Inc., Facebook, Inc., Instagtam, Inc., Tumblr, Inc., Brighthouse, Inc.,

     Twitter, Inc., Yandex, Dropbox, Inc., Motherless, and 4Chan in Govemment Exhibits l-199. The

     parlies stipulate that those companies:

                l)      Maintain E-mail or social media accounts, as well as records of account activity.

                2)      Received lawful process from a law enforcement officer requesting the accounts

     and records;

                3)      Produced the requested accounts and records to the requesting law enforcement

     officer;
Case 1:17-cr-00183-TWP-TAB Document 100 Filed 01/21/20 Page 2 of 2 PageID #: 646



         4)         That the accounts and records in Govemment Exhibits 1-199 are originals or

 copies produced in response to the law enlorcement officer's request.

         5)         That the accounts and records in Govemment Exhibits 1-199 are authentic

 records that were generated by an Electronic Process or System that produced an accurate result.

         The parlies stipulate that the accounts and records in Govemment's Exhibits 1-199 are

 authentic and meet the authentication requirements under FRE 902(13), but the parties reserve

 the right to challenge Govemment Exhibits    1-   199 on hearsay or any other grounds permitted.

         By affixing their signatures hereto, the United States and the Defendant agree to this

 stipulation and that said stipulation may be entered into evidence during the course of the trial in

 the above cause.



   ''1


 Ti
          M. Korobov
 Assistant United States Attomeys




 Mario Garcia
 Defendant
 Counsel for Defendant
